Title: To Alexander Hamilton from Abraham Ellery, 14 May 1800
From: Ellery, Abraham
To: Hamilton, Alexander


          
            Sir,
            Adjutant General’s Office. New York, May 14. 1800
          
          I do my self the honor of enclosing you my accounts and vouchers for monies disbursed by me in this Office, and also the Accountant of War’s letter, finally rejecting and returning them; at the same time, I feel a sensible regret and mortification, in again intruding upon your time, and tasking your patience; a regret & mortification, encreased, by my unavoidably feeling myself, in some measure, in the situation of a person, rather making exertions, and pushing interests, to obtain favors, than to validate & secure a claim; and also, what, indeed, I should much more sensibly feel than the most unfavorable issue of this business; from an apprehension that my solicitude might acquire me the reputation of being troublesome, and injure me, where it would be my highest wish, pride, and ambition to stand well—
          I have the honor to be with the highest respect, Your most obedt. servt.
          
            Abraham R. Ellery
            As. Adjt. Genl.
          
        